 BOILERMAKERS, LOCAL 696645International Brotherhood of Boilermakers,Iron ShipBuilders,Blacksmiths,Forgers&Helpers,Local 696(The Kargard Company)and Lamfrom, Peck &Brigden,S. C. Case 30-CB-424April 26, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn December 20, 1971, Trial Examiner Jerry B.Stone issued the attached Decision in this proceeding.Thereafter, the General Counsel filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions I and to adopt hisrecommended Order.The issues in this case concern whether Respondent hasrestrained and coerced employees of The Kargard Compa-ny in the exercise of the rights guaranteed by the Act. Thusthe issues concern whether Respondent has violated Section8(b)(1)(A) of the Act.All parties were afforded full opportunity to participatein the proceeding. The Respondent and the General Coun-sel filed briefs which have been considered.Upon the entire record in the case and from my observa-tion of witnesses, I hereby make the following:FINDINGS OF FACTITHE BUSINESSOF THE EMPLOYER IThe Kargard Company, a Wisconsin corporation, main-tains its principal offices and plant at Marinette, Wisconsin,where it is engaged in the manufacture of boilers and relatedequipment.During the past year, a representative period, The Kar-gard Company purchased and had shipped to its Marinette,Wisconsin, location, in interstate commerce, goods and ma-terials valuedin accessof $50,000 from points directly out-side the State of Wisconsin.Based upon the foregoing and as conceded by the Re-spondent, it is concluded and found that at alltimes mate-nal herein, The Kargard Company has been, and is now, an"employer" as defined in Section 2(2) of the Act, engagedin "commerce" and in operations "affectingcommerce' asdefined in Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatInternational Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers & Helpers, Local 696,Marinette,Wisconsin, its officers, agents, and repre-sentatives, shall take the action set forth in the TrialExaminer's recommended Order.1The TrialExaminer found that Respondent was not responsible forconduct perpetratedby identifiedemployee picket-agentsaway from thepicket line as these employee picket-agents were not acting within the scopeof their authontyat the time of the conduct in question and the conduct wasnot authorized by Respondent.The General Counsel excepts to these find-ings. We find it unnecessary to pass on these exceptions as even were we tofind Respondent responsible for this conduct the remedywould not beaffected.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE,Trial Examiner: This proceeding, underSection 10(b) of the National Labor Relations Act, asamended, was tried pursuant to due notice on August 17, 18,and 19, 1971, at Marinette, Wisconsin.The original charge and a first amended charge were filedon June 8 and 29, 1971, respectively. The complaint in thismatter Wasissued onJuly 14, 1971. The complaint wasamended at the hearing to add further alleged incidents ofviolative conduct.IITHE LABORORGANIZATION INVOLVED 2International Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers & Helpers, Local 696, is alabor organization within the meaning of Section 2(5) of theAct. It is so concluded and found.III.THE UNFAIR LABOR PRACTICESA. Agency and Union ResponsibilityThe General Counsel in his complaint alleged certainindividuals to be agents for the Respondent at all materialtimes herein. The complaint allegation in such regard is asfollows:4.At all times material herein, the following-named per-sons who occupy the positions set opposite their respectivenames, have been, and are now, agents of Respondent, act-ing on its behalf, within the purview of Section 2(13) of theAct:Walter JohnsonLeonard CurtisThomas MarbesRonald ConnaherRichard BretlRoger HermanSidney BeaudoInternational Represent-ativePresident of RespondentVice-PresidentofRe-spondentBargainingCommitteeMember, Member of Re-spondentBargainingCommitteeMember,Bargaining Member of Re-spondentPicket,Member of Re-spondentPicket,Member of Re-1The facts are based on the pleadingsand admissions therein2 The factsare based on the pleadings and admissions therein.196 NLRB No. 93 646Donald TharpWesley LaPierreRichard DesjarlaisIvan PludeDelmer SommersDavid CairnsDonald AlthausWallace SopkowiczLawrence BeaudoGary WilliamsThomasBergstromDECISIONSOF NATIONALLABOR RELATIONS BOARDsppoondentPicket,Member of Re-spondentPicket,Member of Re-spondentPicket,Member of Re-spondentPicket,Member of Re-spondentPickett,Member of Re-spondentPicket,Member of Re-spondentPicket,Member of Re-spondentPicket,Member of Re-spondentPicket,Member of Re-spondentPicket,Member of Re-spondentPicket,Member of Re-spondentThe Respondent, byone of the attorneys of the law firmrepresenting Respondent herein,filed an answeron July 24,1971, wherein it admitted the foregoing allegations.The General Counsel also alleged incidents of violativeconduct by unidentified pickets. As to all allegations ofviolative conduct, the Respondent's answer was a denialthereof.At the end of the General Counsel's case,and later,Respondent's counsel moved to be allowed to amend hisanswer to deny the allegations of agency previously admit-ted. Such motion was denied. The parties were advised thatthen could brief the issue with respect to "scope of authori-tyWith thatin mind, I find it properto summarize some ofthe facts relating to the question of Respondent's respon-sibility forconduct herein.There is no question but that the Respondent authorizeda picket line and picketing at Kargard's premises during allthe material time herein.Further,there is no question butthat the Respondent assigned picket captains and pickets soas to have 24-hour-a-day picketing at the premises.The facts reveal that the picket captains were to be pre-sent at times of shift changes for the pickets.The picketshifts were 6 to 10 a.m., 10 a.m. to 2 p.m., 2 to 6 .m., 6 to10 p.m., 10 p.m. to 2 a.m., and 2 to 6 a.m. The picketcaptains were to see that the assigned pickets were on dutyfor shift changes, and to call assigned pickets to dut if suchpickets were not there or to call in other pickets for duty.According to the Union's recordsof assignedpickets, thenumber of assigned pickets varied from 4 to 10 for the shiftsduring thetimeof the strike involved in this proceeding.The overall facts in this case reveal that the picket cap-tains did not stay on the picket line at all times. The overallfacts also reveal that on occasion there were as many as 50or more pickets on the picket line. The facts reveal that someof these pickets were not displaying picket signs.The use ofa sign by a picket,however, is not necessary for a determina-tion that an individual on a picket line is a picket.The factsin this case reveal that such individuals,with or withoutpicket signs, were allied with the picket line cause.Further,although no specific evidence reveals that any of the picketsinvolved in the incidents set out hereinafter were other thanstriking employees of Kargard, I find it proper to set forththat if "stranger" pickets were present, the overall factswould reveal them to be pickets for Respondent.The facts, as set forth hereinafter, reveal many incidentswherein pickets damaged vehicles entering and leavingKargard'spremises,madethreats of bodily harm to employ-ees, applicants for employment, and supervisory personnel,blockedingress and egress of employees in automobiles orbuses, threw tacks in the driveway, threw rocks at employ-ees and employees'cars, and in general engaged in improperconduct designed to keep employees from crossing the pick-et line.The facts reveal that Respondent was aware of the proba-bility of picketline misconduct and failed to take reasona-ble measuresto prevent such misconduct by its pickets. Itisclear that Respondent designated picket captains, andpickets, that President Curtis was in communication withpicket captains and picketing employees, that Kargard com-plained in writing to the Union on June 8, 1971, of certainmisconduct, that the Regional Director for Region 30, onJune 23, 1971, requested of the Union cessation of certainmisconduct, and that United States District Judge John W.Reynolds issueda TemporaryRestrainingOrder on July 29,1971, which was served on Respondent, as to certain typesof misconduct.Further, Curtis testified to conversations with pickets asis revealed by the following excerpts from his testimony:Q. And, would you relate the content of those discus-sions? This was not a formal meeting,or anything. But,just day to dal while you were down there.A. Talkingom the first day of the strike?Q. Right up until today. What goes on on a dailybasis about violence inside that office.A. Well, there were many times, in the early part ofthe strike, that they wanted to stop cars, just bodily stopthem. I told them, it's illegal. We're not going to do it.There would be maybe ten, fifteen people in there.Arguing, well, if we stop them now, we can stop it.Again, f tried to tell them what we could do legally, andwhat we couldn't do legally. That was it. Whether Iliked it-the law, or not, was it. That wasn't the ques-tion. The question was, we had to obey the law. Thatwas it. And this continued very heavily through, I'dsay, in June. The feeling was running high. And thenin July, there would be different groups come in. Theydidn't agree with the policy that I had on the picketline. I tried to talk to them.Q. What would they disagree with? These would bestrikers, right?A. Right.Q. And, what were their disagreements with the poli-the poh-cyA. They wanted more pickets on the line. And theywanted to be able to stop cars. They figured the morepickets, the easier it would be to stop them,I guess.And I didn't agree with that, and I never put any moreon that line.Further, Curtis credibly testified to conversations withcofpicket captains and pickets wherein he told them to picketlegally, and told them of the respective rights of the parties.Curtis credibly testified to an occasion, at thehthe strike, wherein a striker wanted to know whether thestrikers couldplaycatch with a brick. Curtis also crediblytestified to discussions with strikers as to what the Unionwould do about court fines and bail. Curtis told the strikersthat the Union would not pay the fines but that the Unionwould post bail for strikers charged with court cases.Curtis also testified as to telling striking employees atgroup meetings that the Union did not condone illegal acts BOILERMAKERS,LOCAL 696647and that they should not commit such acts. The above oc-curred after the various notifications (by Employer, theNLRB Regional Director, and by the court) of alleged mis-conduct.Curtis testified as to his action, taken after the employercomplaint of misconduct, as is revealed by the followingexcerpts from his testimony:Q. Okay. And to the best of your recollection, whendid you get that letter?A. I think it was on the 9th.Q. Now, after receiving that letter, what response didyou make as Union President? Did you do anythingafter you got that letter?A. I removed two people from the line, because theyhad pleaded guilty to a misconduct-not misconduct,but the traffic charge that they had. Three people, Iremoved. Two because of the-I can't even think of thecharge now. And then the thirdone Itook off the linebecause he had a problem with probation. And, I didn'twant any problems-one of our people going to jailbecause of maybe a trumped up charge by anybody.MR. SWEET: Objection. Move to strike.TRIAL EXAMINER: Overruled. I'll allow it.Q. (By Mr. Loeffler) All right. Now, who were thepeople you took off the line?A. I took Sidney Beaudo, Don Tharp and Homer LaPierre.Q. Who was the last person?A. Homer La Pierre.Q. Homer is his nickname, right?A. Right. Wesley.Q. Okay. Now, did you speak to each one of thosemen?A. Yes.Q. And, did you explain to Sid why you were takinghim off the line?A. Yes.Q. What did you say to him?A. I told him he was-had pleaded guilty, I had haddifferent reports that he had been down there engagingin talking loud, and that, and I told him both these _guyswere told the same thing, that I was taking them off meline.And that was it.Q. What did you say to Don? Don Tharp.A. Basically the same thing.Q. And, Wesley La Pierre?A. I told him that I was going to take him off. Notbecause he had done anythin g that I felt was-or thatI knew of, or felt was misconduct, or anything else, butthat he had had some problem with the law before. AndI didn't want to take a chance that even on a allegedviolation of something that-his name in the paper,any trouble with his probationary officer. So I took himoff the line.Q. Now, there were some other names on this list,General Counsel's Exhibit 2. Will you tell the TrialExaminer why you didn't take anybody else off thepicket line?MR. SWEET: Objection.TRIAL EXAMINER: Overruled. You may answer.THE WITNESS: I didn't take the rest of them off for thesim,le fact that these were alleged charges. And Idon t-I didn't know at the time, or still don't know,what the charges were against these people. Had I donethat,maybe the next day I'd get another letter, eightmore people go off this line. Until-I felt that I wasoperating the line, not to get a letter and take thoseeight people off.Curtis testified to the effect that the Union took no re-spponsibility for the collection of a fund to pay SidneyIeaudo's and Donald Tharp's court fines concerning inci-dents of alleged misconduct.According to Curtis,the Un-ion merely allowed Beaudo to place a can in the strikeheadquarters for use in such fund collection.This can hadwriting on it as follows:"Help pay fine for Sid and Don."International Representative Johnson on redirect examina-tion by Respondent's counsel testified as is revealed by thefollowing credited excerpts of his testimony:Q. What other places is the Beaudo fund being col-lected?A. What other places?Q. Yes. To your knowledge.A. You mean other than the tin can collection?Q. Other than the can at the Union Hall.A. We've received contributions from voluntary con-tributions,from a number of different areas, which wecould use at we see fit.On further redirect examination by Respondent's coun-sel, following examination by the General Counsel on thispoint,International Representative Johnson testified to theeffect that the Union had not solicited money for the Beau-do-Tharp fine fund.Considering all of the foregoing, excluding the evidencerelating to posting of bond and collection of fine funds, Iconclude and find that the Respondent is responsible for thepicket line misconduct,as later set out. As set forth later,there are several of the incidents wherein a picket captainor bargaining committee member was present.Otherwise,the facts also reveal that Respondent was aware of picketline misconduct and did not take adequate steps of disavow-al or responsible steps for control thereof.I note that Curtis,Respondent's president,even as to the removal of Beaudo,Tharp,and LaPierre from the picket line, did not do sobecause of condemnation but in line of practicality. La-Pierre was removed so as to avoid a "probation"problem.Curtis was clear,in his testimony,to avoid alluding toBeaudo's and Tharp's conduct as misconduct and to alludeto traffic charges.Curtis referred to telling Beaudo that hehad pled guilty and that Beaudo and Tharp had been en-gaged in "talking loud." These facts do not reveal disavowalof the conduct engaged in by the individuals.There is noevidence that strike benefits were withheld or of any otherdisciplinary measures taken.Beaudo and Tharp continuedto perform duties at strike headquarters.They also appearedon the picket line later?Although I credit Curtis in his testimony as to tellingpickets to picket legally,I find that actions speak louderthan words.Respondent's lack of action in disavowal orcorrection of misconduct reveals actual approval of thesame.Board law reveals that where a union authorizes a picketline, it is required to retain control over the picketing. If aunion is unwilling or unable to take the necessary steps tocontrol its pickets,itmust bear the responsibility for theirmisconduct. If a union authorizes a picket line without su-pervision or control, it must bear the responsibility for mis-conduct on the picket line. If a union exercises control andsupervision on a picket line, properly disavows and correctsmisconduct,naturally such misconduct would not appear to3 I do not find it necessaryto evaluate the evidence relating to (1) postingof bonds and (2) collectionof a fine fundin thisdetermination.I notice that,excepting for the Hermanincident,it ishard to relate the posting of bondand collectionof fine moneyto the specific conductcomplainedof.As tothe Herman incident,the factsin this recorddo not establish that Hermanengagedin the conduct complained about. 648DECISIONSOF NATIONAL LABOR RELATIONS BOARDbe pursuant to its authority.The misconduct set forth laterherein is the type of conduct that comes within the scope ofauthority of the pickets'duties. Accordingly,I conclude andfind that Respondent is responsible for the misconduct thatoccurred on the picket line as set out later herein.4There is also contention that Respondent is responsiblefor pickets'and striking members' conduct away from thepicket line.Such misconduct as occurred away from thepicket line in such a manner as to be an extension of picketline conduct I find to be within the scope of authority ofpickets.Thus,for such conduct,I find Respondent respon-sible.As to conduct which occurred away from the picket lineand as to which the facts do not reveal such to be an exten-sion of the picket line conduct,I find such conduct not tobe within the scope of authority of the pickets or strikingindividuals.I am aware of Board cases which hold respon-dents responsible for conduct similar to and related to pick-et line conduct.Such cases,however,relate to misconductcomparable to misconduct on picket line by authoritativeand responsible agents(who are agents by virtue of otherresponsibilities and duties and not by virtue of scope ofauthority of pickets).In my opinion,,respondent respon-sibility upon the "sroof authority of pickets"doctrinedoes not include conduct away from the picket line whichis not within reasonable control of respondent.The questionas to such responsibility depends upon such other facts ofagency responsibility as determined by the evidence.B. Picket Line MisconductEvidence was adduced as to many events concerningincidents on and off the picketline that theRespondentauthorized and maintainedat The Kargard Company prem-ises during the material time involved herein-June throughAugust 1971. There isno questionbut thatRespondent hadpickets on the line carryin picket signs referring to Respon-dent.I limit the findings herein to the issuesraised by thepleadings.The creditedfacts reveal the following:51.On June 2,1971, Respondent's pickets spoke to em-ployee Gannigan as he drovethrough thepicket line atLunchtime.One picket,in the presence of pickets DonCairns andPowell,toldGannigan that Gannigan had aprettycar and that he would like to see him keepit that way.By suchconduct,pickets impliedly threatened Ganniganwith damage to his car. Such conduct is conduct of restraintand coercion of an employee's exercise of hisSection 7right.Suchconduct bypickets, within their scopeof author-ity as pickets, constituted Respondent's conductviolative ofSection 8(bXIXA) of the Act.It is so concluded and found.2.On June 3, 1971, picket Donald Althausspoke to twoemployees who were crossing the picket line ina jeep. Al-thaus used a vulgar remark and told the employees in effectthat he would get them.By such conduct,pickets threatenedreprisals against employees and restrained and coerced em-ployees in the exerciseof theirSection7 rights.Such con-duct bypickets,withinthe scopeof theirauthority aspickets, constituted Respondent's conduct violative of Sec-tion8(bXIXA) of the Act.It is so concluded and found.6 Drivers,Salesmen,Warehousemen,et al(TonyPellitteri Trucking Service,Inc), 174NLRB No.115;General Drivers and Dairy EmployeesLocalUnion563 (Northern ContractorsSupply,Inc.),183 NLRB No. 101;Teamsters,Chauffeurs,Helpers & Taxicab Drivers Local Union327, affiliatedwithInterna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemen& Helpers ofAmerica(Coca-ColaBottlingWorks of Nashville),184 NLRB No. 10.sThe facts are virtually undisputed and are based upon a composite of thecredited testimony of all witnesses.3.On June 7, 1971, Foreman Bayerl transported a re-placement employee across the picket line. The replacementleft for work andBayerl thereafter parked his truck. At thattime pickets Desaarlais and Plude yelled to Bayerl and toldhim that he had better watch out for his wife and kids thatnight. Both Dejarlais and Plude were striking employeesand there were other striking employees in the vicinity. Bysuch conduct where pickets threatened reprisal against asupervisor in the presence of other employees, em loyeeswere restrained and coerced in the exercise of their Section7 rights 6 Such conduct by pickets, within their scope ofauthority as pickets, constituted Respondent's conduct vio-lative of Section 8(b)(l)(A) of the Act. It is so concluded andfound.?4. (a) On June 7, 1971, Kummerl drove a company bus,with replacement employees as passengers, to the plantpremises. Picketing employees Don Tharp and SidneyBeaudo, by their car, blocked the free movement of the bustoward the plant on a street near the plant. Both Beaudoand Tharp, in this incident, clearly were allied with the otherpickets who were operating on foot. As pickets in an auto-mobile, Beaudo and Tharp restrained and coerced the em-loyees (traveling in the bus to work) in the exercise of theirSection 7 rights. Such conduct, within the scope of theirauthority as pickets, constituted Respondent's conduct vio-lative of Section 8(b)(1)(A) of the Act. It is so concluded andfound.(b) On June 7, 1971, as Kummerl attempted to drive thecompany bus, with replacement employees as passengers,through the entrance to the plant, the bus was surroundedby pickets. Some of the pickets had signs and attempted toblock the driver's vision with suchsigns.The number ofpickets surrounding the bus, approximately 50 pickets,pounded and banged upon the us .8 Pickets lifted andopened the hood of the bus. Pickets called the replacementsnames and made statements that they were going to bewiped out. The pickets broke out the right rear window ofthe bus.The pickets' conduct, described above, constituted re-straint and coercion upon the employees' access to theplant, constituted threats of reprisal and physical violenceto employees, and generally restrained and coerced employ-ees in the exercise of their Section 7 rights. Such conduct,within the scope of their authority as pickets, constitutedRespondent's conduct violative of Section 8(b)(1)(A) of theAct. It is so concluded and found.5.On June 7, 1971, employee Johnson drove to work. Hiscar approached the plant entrance just after the bus incidentset forth above. What occurred is revealed by the followingcredited excerpts of his testimony:A. So r was headed towards the entrance and theystarted surrounding my car.Q. How many were there?A. Well, they all moved my way, then. They were 'ustsurrounding my car. All of them that were there before.Fifty, seventy-five. So a man came up to my window-6 SeeInternationalWoodworkers of America, AFL-CIO, Locals S-426 andS-429 (W. T. Smith Lumber Co J,166 NLRB 507, enfd. 243 F.2d 745 (C.A.5, 1957),concerningconduct directedto nonemployees but in presence ofemyloyees (pickets,etc) as beingcoercive conduct.The complaintallegation was to the effect that such conductoccurred onJune 3.I do not findthe slight variation in time to bea significant departurefrom the pleadings.I credit Bayerl's testimony over the denial of Desjarlaisand Plude.Bayerl impressed me as a fully frank, truthful, and forthrightwitness.Desjarlais,in his testimony as a whole,appearedto be telling aslantedstory.Plude was not as impressive a witness as Bayerl.R I discredit Desjarlais'testimony to the effect that he was just an innocentbystander who just went down to see what was going on,and that he acci-dently slipped downwhile walkingaround the front of the bus. BOILERMAKERS,LOCAL 696649well, they tried to get in my car, but I had it locked withall windows rolled up. So a man came to my window.I have no idea who it was. And started threatening meand calling me a scab.Q.What did he say to you?A. Well, he saw my wife and daughter in the car. Andhe said something, tonight your wife won't be with you,or something. We're going to get you. Or something. Icouldn't remember the exact words.Q. All right. How long were they around the car? Thepickets. Those pickets surrounding your car.A. I was trying to move ahead then. And they wereall around until I got well within the parking lot. AndIwas rolling ahead real slow. And a man jumped onmy hood with a movie camera and held it right u tothe windshield and started taking my picture, andpmywife and daughter's. And they were-there was twoguys standing in front of the car, and I was going realslow. And they acted like they were hit. But I know Icouldn't hurt them. Moving real slow. So I finally madeit in. And by that time my wife was crying, and mydaughter was upset. So I got inside, and I told my wifeto go out the entrance we just came in, because thepolice were there. The other entrance the police weren'tguarding it. And she was upset. So I was standing out-side watching her leave to see if anything would hap-pen.The pickets, by such conduct, threatened an employeewith reprisals and restrained and coerced him in the exerciseof his Section 7 rights. Such conduct, within the scope oftheir authority as pickets, constituted Respondent's conductviolative of Section 8(b)(1)(A) of the Act. It is so concludedand found .96. On June 7, 1971, as Johnson's wife left the plant prem-isesfrom another entrance-exit place, 10 to 12 pickets ap-proached her car. One picket, Sidney Beaudo, kicked theside of the ,Johnson car.10By such conduct, in the presence of employee pickets,pickets threatened employees with violence and reprisalsand thereby restrained and coerced such employees in theexercise of their Section 7 rights. Such conduct by pickets,within the scope of their authority as pickets, constitutedRespondent's conduct violative of Section 8(b)(1)(A) of theAct. It is so concluded and found.7. (a) On June 7, 1971, when employee Wainwright drovehis car across the picket line into the plant, 15 to TO picketscame around his car. One of the pickets bent his aerial back.By such conduct, pickets threatened employees with vio-lence and reprisals and thereby restrained and coerced suchemployees in the exercise of their Section 7 rights. Suchconduct by pickets, within the scope of their authorit aspickets, constituted Respondent's conduct violative of Sec-tion 8(b)(1)(A) of the Act. It is so concluded and found.(b) After the above incident, Wainwright went into theplant and was hired. Wainwright left to get a "sack lunch"and returned a short time later to the plant premises.As Wainwright crossed the picket line in his automobile,pickets spoke to him and his girl friend who was in his car.9I find it unnecessary to make other findings concerning evidence ofpicturetaking by the Union at the picket line.The remedy for the conductset forth will adequately remedy any other such violation as might be foundof such conduct.Further,as indicated in the discussion as to Respondent'sresponsibility for acts of misconduct,I do not find the Respondent respon-sible for picturetaking that occurred away from the plant premises where theevidence does not reveal the same to be by an agent,deemed to be such byother evidence than the"scope of authority of pickets"doctrine.10The facts are based on a composite of the credited testimony of Johnsonand Kummerl.Pickets told Wainwright in effect that he had a good-look-ing girl, that if he didn't want anything to happen to her, hehad better not work there.By such conduct, pickets threatened employees with vio-lence and reprisals and thereby restrained and coerced em-ployees in the exercise of their Section 7 rights. Suchconduct by pickets, within the scope of their authority aspickets, constituted Respondent's conduct violative of Sec-tion 8(b)(1)(A) of the Act. It is so concluded and found.8.On June 7, 1971, as employees Lehto andBueltomendrove out of the plant premises across the picket line,around 20 pickets surrounded the car. What occurred isrevealed by the following excerpts of Lehto's credited testi-mony:A. And Tom had stopped a few times as these menwere surrounding his car. He had stopped. He couldn'teven move. But then he would slowly creep his carahead very slowly. Then one of the picketers fell intothe hood of his car as if he hit him. Then one of thepicketers came around to his window and said "I gotyour number boy." And he looked at Tom and said "Igot yours too." Well, we eventually, I'd say maybe afterabout fiveminutes,we broke through the picket line.And Tom had brought me home to Menominee, to myapartment. That was approximately about 4:40, about.Twenty minutes to five.By such conduct, pickets threatened employees with vio-lence and reprisals and thereby restrained and coerced em-ployees in the exercise of their Section 7 rights. Suchconduct by pickets, within the scope of their authority aspickets, constituted Respondent's conduct violative of Sec-tion 8(b)(1)(A) of the Act. It is so concluded and found.9.On June 7, 1971, John Robinson went to Kargard toapply for work. What occurred is revealed by the followingcredited excerpts from his testimony:A. I went up to the picket line, and there were rough-L thirty people there. They gathered around the car.d one of diem came over and said we're on strike.Imean,you don't want to cross our picket line. AndI said well, I'm out of a job. I need the money. I needthe job. He said well, if you go into that-if you o inthere you'll be taking money out of our mouth, orfoodout of our mouths.Q. All right.A. And at that point a man came over and grabbedthe left front fendeor of my car and jerked it as thoughto roll the car over. And he said if you don't leave herewe're going to roll it over.Q.right.Who was that man?A. Donald Tharp.The conduct of Tharp, described above, constituted athreat of violence and reprisal and thereby restrained andcoerced employees in the exercise of Section 7 rights. Suchconduct by picket Tharp, within the scope authority of thepickets, constituted Respondent's conduct violative of Sec-tion 8(b)(1)(A) of the Act. It is so concluded and found.10.On June 7, 1971, job applicant Sjoholm drove acrossthe picket line. Pickets told S oholm that he was taking foodoff their table, that they needed the jobs, and that he shouldfind his elsewhere. One of the pickets told Sjoholm in effectthat it would be best for him to "get the hen out of there orget [his] ... kicked."By such conduct, pickets threatened a job applicant withviolence and reprisals and thereby restrained and coercedemployees in the exercise of Section 7 rights. Such conduct,within the scope of authority of the pickets, constitutedRespondent's conduct violative of Section 8(b)(1)(A) of theAct. It is so concluded and found. 650DECISIONSOF NATIONALLABOR RELATIONS BOARD11. On June 8,1971, Kummerl again drove the companybus, with employee passengers,across the picket line for themorning work shift.Again pickets,numbering around 50with 10 to 15 carrying picket signs,surrounded and impededthe progress of the bus across the picket line. During theincident, pickets made threats directed to the employees onthe bus.One of the employees riding in the bus had longhair.Pickets yelled that they should get the "long hair," thatthey should kill him(the "long hair'). Pickets yelled to theemployees in the bus that they would get them in town.Pickets caused two of the tires on the bus to deflate.Picketsbroke a window and one of the back running lights on thebus. I tBy the above conduct,pickets threatened employees withviolence and reprisals and thereby restrained and coercedsuch employees in the exercise of their Section 7 rights. Suchconduct by pickets,within the scope of their authont aspickets,constituted Respondent's conduct violative of Sec-tion 8(b)(1)(A) of the Act.12. On June 8,1971, Sjoholm drove across the picket lineatKargard to go to work.In addition to name calling,pickets told Sjoholm that he shouldn'tbe around there atall, that it was "unhealthy."'By such conduct, pickets threatened employees with vio-lence and reprisals and thereby restrained and coerced em-ployees in the exercise of their Section 7 rights. Suchconduct by pickets, within the scope of their authorityaspickets,constituted Respondent's conduct violative of Sec-tion 8(bXl)(A) of the Act.It is so concluded and found.13.On June 8,1971, job applicant Conder drove acrossthe picket line into Kargard premises.As Conder ap-proached the picket line, he found his way blocked by pick-ets.What occurred is revealed by the following creditedexcerpts from his testimony:A. AndI got into the driveway,and the entrance wasblocked.Q. With who?A. Pardon?Q. By whom?A. Picketers.Q. How many?A. About ten. Eight to ten.Q. Did they have picket signs?A. Yes, sir.Q. Do you recall what the picket signs said?A. Local Union on Strike, 696.Q. Okay.Go ahead.A.Went to pull in the driveway,and eight to tenpicketers surrounded the car in the entrance. And atthat time another ten came over to the car. And theyasked me what I wasgoing to do. I said I was goin togo and apply for a job. They said no you're not. Youhave no right to go and apply for a job.You will betaking our jobs away.Q. What else was said,if anything?A. Someone said that Menominee was a small town,11The General Counselspecificallyalleged that Roger Herman slashed therear tire of the bus as it crossed the picketline.Thereis noevidence thatreveals that a bus tire was slashed Herman very well may have been thepicket that caused the deflation of the tire.Inote that I find it hard to believeand do not believe that the tire valve was loosened by accident.The overallfacts clearly reveal that the deflation of the tires was causedby pickets.Therefore,I do not find it necessary to determine the exact picket who causedthe tires' deflation.The issue in this case is whether the Respondent hasviolated the law. The determination of individual misconduct not related toremedy is not necessary.Considering the evidence thereto,I find that the bestinterests of justice are notserved bya finding, in such regard,not necessaryfor this decision.and if I would go and apply for a job, eventually theywould find me.Later that day, Conder inspected his car and noted theword "scab" scratched on the right front fender.By such conduct,pickets threatened employees with vio-lence and reprisals and thereby restrained and coerced em-ployees in the exercise of their Section 7 rights. Suchconduct by pickets,within the scope of their authorit aspickets,constituted Respondent's conduct violative of Sec-tion 8(bXl)(A) of the Act. It is so concluded and found.14.On June 14,1971, as job applicant Cudnoski droveacross thepicket line to leave Kargard premises,a picketdamaged his car as is revealed by the following excerpt ofhis credited testimony:A. So I pulled out through that driveway goin slow-er this time because I was told to do so.And this onepicket ran up to me,ran up to my car, rather. Hegrabbed a hold of the door handle as if he wanted toget in. But I had the door locked.And he started yellingnames at me.Then he took something out of the coatpocket sneaky like, a sharp object,and he jabbed mydoor.And he dented it and chipped out some paint.By such conduct,pickets threatened employees with vio-lence and reprisals and thereby restrained and coerced em-ployees in the exercise of their Section 7 rights. Suchconduct by pickets,within the scope of their authorityyaspickets,constituted Respondent's conduct violative of Sec-tion 8(b)(1)(A) of the Act.It is so concluded and found.15.On June 16, employees Diamond and Wainwrightdrove across the picket line at Kargard as they left work.They were in Wamwright's car.Pickets,in a car, followedDiamond and Wainwright. When Wainwright stopped at astoplight,Del Sommers (apicket)got out of the picket carand walked up to Wainwng it's car.Sommerspunched Dia-mond in the face and yelled"Come on out of the car hot-shot."By such conduct,pickets threatened employees with vio-lence and reprisals and thereby restrained and coerced em-ployees in the exercise of their Section 7 rights. Suchconduct by pickets,within the scope of their authorityyaspickets,constituted Respondent's conduct violative of Sec-tion 8(b)(l)(A) of the Act.It is so concluded and found.16. On June 21,1971, employee Cudnoski drove throughthe picket line as he left Kargard's premises around 4:30p.m. There were about 12 to 15 pickets on the line at thetime. Several of the pickets threw rocks at Cudnoski's caras he left.By such conduct,pickets engaged in violence, threatenedemployees with violence and reprisals,and thereby re-strained and coerced employees in the exercise of their Sec-tion 7 rights.Such conduct by pickets,within the scope oftheir authority as pickets,constituted Respondent's conductviolative of Section 8(b)(1)(A) of the Act. It is so concludedand found.17.On June 23,1971, circa 5:45 a.m., employee Sjoholmdrove across the picket line into Kargard premises. Therewere five or more pickets on the picket line. Picket Bergs-trom struck the passenger side front door of the car with apicket sign causing small dents and scratches.By such conduct,pickets engaged in violence,threatenedemployees with violence and reprisals, and thereby re-strained and coerced employees in the exercise of their Sec-tion 7 rights. Such conduct by pickets, within the scope oftheir authority as pickets,constituted Respondent's conductviolative of Section 8(b)(1)(A) of the Act. It is so concludedand found.18.The General Counsel alleged in his complaint thatpickets,between July 7 and 15,1971, threw nails on the BOILERMAKERS,LOCAL 696651driveway leadinginto The Kargard Company premises.Kummerl testified to seeing nails in the driveway on occa-sions between July 7 and 15,1971. 'There was no directevidence that pickets were the ones who placed such nailson the driveway.The evidence as a whole suggests a strongspeculation that pickets were the ones who placed such nailson the driveway premises.I do not,however,find the evi-dence to be sufficient to so establish.Itwill,therefore, berecommended that such allegations be dismissed.19.On July 13, 1971, circa 11 a.m., employee Bourgeoisdrove his car through the picket line at Kar ard's mainentrance.There were 10 or more pickets at the main en-trance.PicketWayne Lorent,using a picket sign,struckBourgeois'car twice as he went through the line.The fore-going blows scratched the paint on Bourgeois' car.By such conduct,pickets engaged in violence,threatenedemployees with violence and reprisals,and thereby re-strained and coerced employees in the exercise of their Sec-tion 7 rights.Such conduct by pickets, within the scope oftheir authority as pickets,constituted Respondent's conductviolative of Section 8(b)(1)(A) of the Act. It is so concludedand found.20. The General Counsel,in his complaint,alleged thatcertain named persons blocked cars driven by salaried em-ployees of Kargard in their ingress to and egress from theplant on July 13, 1971.It suffices to say that the evidence adduced did not estab-lish this specific allegation of the complaint.Kummerl ap-parently testified to the events involved.Kummerl testifiedin a conclusionary manner that pickets Beef,Fifalek, andSommers stopped cars.Specifically,Kummerl testified thatone of the employees ran into the path of a car to stop it andremained there without moving.It is not established that theemployee who placed himself in the path of a car was oneofthe individuals named in the complaint allegation. Fur-ther Kummerl testified(in a conclusionary manner) to PlantManager Ennis'car being stopped when being driven by a"local garage attendent."This does not establish that a cardriven by salaried employees of Kargard was stopped.It is clear that the General Counsel has not established hisspecific complaint allegation.Considering the pleadingsand manner of litigation of this case,I do not find the issuesto be broader than the pleadings.Further,although theevidence suggests that pickets blocked the ingress andegress of cars on this date, I also find it unnecessary to makea finding of violative conduct on such grounds.Thus, thereare other specifically alleged and found incidents concern-ing the same type conduct.The remedy to be recommendedfor such violations as found is sufficient to remedy suchviolative conduct as might be found concerning this inci-dent.21. On the morning of July 13,1971, picket Curtis Som-mers struck job applicant Larry Rogers car with the buttend of a picket sign.This occurred when Rodgers droveacross the picket line to leave Kargard's premises.By such conduct,pickets engaged in violence,threatenedemployees with violence and reprisals,and thereby re-strained and coerced employees in the exercise of their Sec-tion 7 rights. Such conduct by pickets,within the scope oftheir authority as pickets,constituted Respondent's conductviolative of Section 8(b)(1)(A)of the Act.It is so concludedand found.22.12 On July 19, 1971, picket Sidney Beaudo threw nails12The factsare based upon Ennis'credited testimony.Enmscrediblytestified(1) to seeing Sid Beaudo throw the nails on the driveway, (2) to his(Ennis')picking up the nails,and (3) to seeingRonald Connaher at the picketline when he(Ennis)was picking up the nails.Connaher testified to beingon the driveway leading into The Kargard Company'spremises.By such conduct, pickets threatened employees with re-prisals and thereby restrained and coerced employees in theexercise of their Section 7 rights. Such conduct by pickets,within the scope of their authority as pickets, constitutedRespondent's conduct violative of Section 8(b)(1)(A) of theAct. It is so concluded and found.23. On July 26, 1971, employee Lehto drove his car acrossthe picket line at the Kargard premises as he left from work.Picket Sidney Beaudo yelled at Lehto as follows: "HeyLehto,I guessI'm going to have to come and visit you andyour wife some night."By such conduct, pickets threatened employees with re-pri sals and thereby restrained and coerced employees in theexercise of their Section 7 rights. Such conduct by pickets,within the scope of their authority as pickets, constitutedRespondent's conduct violative of Section 8(b)(1)(A) of theAct. It is so concluded and found.24. On July 27, 1971, employee Robinson drove his caracross the picket fine at the Kargard premises. Picket Don-ald Tharp told Robinson that he thought he had quit. Rob-inson told Tharp that he had not quit Tharp told Robinsonin effectthat he had not learnedhis lessonyet but that hewould learn his lesson.13By such conduct, pickets threatened employees with re-prisals and thereby restrained and coerced employees in theexercise of their Section 7 rights. Such conduct by pickets,within the scope of their authority as pickets, constitutedRespondent's conduct violative of Section 8(b)(1)(A) of theAct. It is so concluded and found.25. On July 28, 1971, employee Mielke drove across thepicket line, circa 1:30 p.m., into the Kargard premises. Onthis occasion there were five or six pickets on the line. PicketCurtis Sommers hit the side of Mielke's car as he crossed thepicket line.By such conduct, pickets threatened employees with vio-lence and reprisals and thereby restrained and coerced em-ployees in the exercise of their Section 7 rights. Suchconduct by pickets, within the scope of their authorit aspickets, constituted Respondent's conduct violative of Sec-tion 8(b)(1)(A) of the Act. It is so concluded and found.26.On July 28, 1971, pickets Hetcher and Beaudo en-gaged in such conduct as to appear to be attempting to stepon Kummerl's hand as he was picking up nails from thedriveway in the picket line vicinity.By such conduct, pickets threatened employees with vio-lence and reprisals and thereby restrained and coerced em-ployees in the exercise of their Section 7 rights. Suchconduct by pickets, acting within the scope of their authori-ty as pickets, constituted Respondent's conduct violative ofSection 8(b)(1)(A) of the Act.14 It is so concluded andfound.27. On August 9, 1971, employees Johnston and Schultzwent into the Kargard yard to get some steel. While John-on the picketline for a few minutes, to notseeing Beaudothrow any nails,to seeing Ennispickingsomethingup, to seeing Beaudo having pebbles inhis hand. I found Ennis to appear to be a fully frank,honest,and truthfulwitness. I was not impressedthat Connaher was testifying fully, frankly, andtruthfully. As to anydirect conflict between Enms' and Connaher's testimo-ny in thisevent, I would credit Ennis and discreditConnaher.Further, I notethat Connaher's testimonyis subject tobeing interpreted that he was notpresent atthe time ofthe nail-throwing.19 It is noted thatTharp hadmade previous threats to Robinson as hecrossed the picket line.14 SeeInternationalWoodworkers of America, AFL-CIO, Locals S-426 andS-429 [W. T. Smith Lumber Co.],116 NLRB 507, enfd. 243 F.2d 745 (C.A.5, 1957),concerningconduct directed to nonemployeesbut in presence ofemployees(pickets, etc.) as beingcoercive. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDston and Schultz were working in the yard, three pickets onthe picket line threw rocks at them.By such conduct, pickets threatened employees with vio-lence and reprisals and thereby restrained and coerced em-ployees in the exercise of their Section 7 rights. Suchconduct by pickets, acting within the scope of their authon-ty as pickets, constituted Respondent's conduct violative ofSection 8(b)(IXA) of the Act. It is so concluded and found.I note further that Johnston testified to a rock-throwingincident that occurred on August 9, 1971, while he was inthe Kargard plant building. As to this incident he did notsee the persons throwing the rocks. The facts are highlysuggestive that such rocks were thrown by pickets. I find itunnecessary to make a finding as to this later incident. Afinding of violative conduct in such regard would not affectthe remedy in this case. Johnston also testified to a rock-throwing incident that occurred 3 weeks before August 9,1971. I note that this incident is not covered in the plead-ings.A finding of violative conduct as to such incidentwould not affect the remedy in this case. I do not find itnecessary to make findings as to such incident and do notdo so.28.Mike Diamond was hired on August 9, 1971. As hedrove across the picket line to leave the Kargard premises,picket Donald Olsen struck Diamond's car with a picketsign.By such conduct, pickets threatened employees with vio-lence and reprisals and thereby restrained and coerced em-ployees in the exercise of their Section 7 rights. Suchconduct by pickets, acting within the scope of their authori-ty as pickets, constituted Respondent's conduct violative ofSection 8(b)(1XA) of the Act. It is so concluded and found.29.On August 11, 1971, picket Dreese set out roofingnails on the driveway leading into the Kargard plant prem-ises.By such conduct, pickets threatened employees with re-prisals and thereby restrained and coerced employees in theexercise of their Section 7 rights. Such conduct by pickets,acting within the scope of their authority as pickets, consti-tuted Respondent's conduct violative of Section 8(b)(1)(A)of the Act. It is so concluded and found.C.Miscellaneous Alleged MisconductThe General Counsel alleged in his complaint manyother specific incidents of misconduct. The evidence ad-duced as to such misconduct is not sufficient to establishthat the Respondent was responsible for such miscon-duct. 151.There was evidence adduced to establish that on June15 or 16, 1971, company property (paint hoses, propertydefaced by paint, a propane hose, and lift truck tires) hadbeen damaged. There was not direct evidence as to theindividuals who had perpetrated the damage. Although theoverall facts in this case support a speculation that the Re-spondent might be responsible for these acts, the evidenceisnot sufficient to establish that the Respondent is so re-sponsible.13 It is noted that the General Counsel was unable to present testimonythrough certain witnesses in support of his case.Thus certainwitnessesdeclined to testify unless granted"immunity."The law andprocedures insuch a situation provide for a weighingof the publicinterest,both as to policepower of the state or Federal Government as to prosecution for cnminal actsand as to thepolicy of theNational Labor Relations Act.The GeneralCounsel did not presentauthorityof such determination that immunityshould be granted to such witnessesAccordingly,immunity was not grantedto such witnesses to testify for the General Counsel andthey did not sotestify.2.Evidence was adduced that some individuals, on orabout June23, 1971,made threatening statements to Kar-gard employees who had taken a dump truck to a localdump yard.The evidence did not establish that pickets hadfollowed the Kargard truck from plant premises to thedump yard.Nor did the evidence establish that the individ-uals who made threatening statements were pickets,strikingemployees,or members of Respondent Union.In sum, theindividualswere only revealed to be individuals. Again, theoverall facts support a speculation that the Respondentmight be responsible for this conduct. The facts, however,are not sufficient to establish that the Respondent is respon-sible for such conduct.3. It suffices also to say that the evidence concerningallegations of threats to Clairmont Transfer Company madeon or aboutJuly 1, 1971,and of damage to a ClairmonttruckonJuly 12,1971, is insufficient to establishRespondent's responsibility for such acts.4. The facts reveal that unidentified individuals, appar-ently striking employees of Kargard,spoke toLynn Narul-ski on June 7, 1971. It is noted thatLynnNarulski is the wifeof an employee who was working during the strike involvedherein.The referred-to individuals told Lynn Narulski that sheshould tell her husband to quit or he would get hurt.Threats of the abovetypeare despicable whether madeby an individual or at the behest of a responsibleparty. Thequestion in this case is whether such evidence is sufficientto reveal Respondent's responsibility.There are Board cases wherein respondents are held re-sponsible for conduct away from the picket line which con-stitutes a part of a pattern of conduct that is similar orrelated.In such cases,the similar or related conduct is usu-ally committed by designated agents of the respondent. Inthis case responsibility of the Respondent for most of thepicket line misconduct is based upon the responsibility foracts of pickets acting within the scope of the pickets'author-ity.The individuals who threatenedLynnNarulski are notestablished to be designated agents of Respondent.Nor aresuch individuals established to have been acting as picketsor within the scope ofauthorityof pickets.Further, theincidents involved concerningLynnNaruslki do not revealthat such conduct is an extension of picket line conduct.Thus, the evidence does not reveal that the conduct com-menced on the picket line and continued as in the "follow-ing" tincidents.Al ough the facts raise a speculation that the individualswere acting with the blessing and approval of Respondent,the facts are insufficient to so establish.5. The General Counsel also adduced evidence throughwitness Vincent concerning an incident on June 3, 1971.The incident commenced at a bar in Marinette,involved thefollowing of the car that Vincent wasin by Tharp andothers,threatsby Tharp,and the letting out of air of one ofthe tires on the car in which Vincent was riding. Vincentalso testified to another car-following incident wherein Sid-ney Beaudo made threats directed to him.Although the total facts in this case support a speculationthat Respondent is responsible for the above-described con-duct,the facts are insufficient to so establish. The facts donot reveal that the "following"of the car as described com-menced at the picket line, and do not reveal that Tharp orBeaudo were acting as pickets or within the scope of author-ity as pickets. Nor do the facts reveal authorization by theUnion,specifically,or by exam le of officers or designatedagents, to engagein such conduct.6.Evidence was adduced to show that Robert Lindsayapplied for a job at Kargard on June 2, 1971. On June 4, BOILERMAKERS,LOCAL 6966531971, Lindsay was stepping out of his car at a restaurant inMarinette,Wisconsin.An unidentified person at that timethrew a glass object that struck Lindsay in the face.The unidentified person called Lindsay a scab and toldhim that this would happen again.The overall facts supportspeculation that this despicable conduct was attributable toRespondent.However,the facts do not go beyond specula-tion and establish that Respondent is responsible for suchconduct.7. The facts reveal that striking employee Desjarlais andSidney Beaudo visited the home of nonstriking employeeLehto on June 7, 1971. Desjarlais and Lehto discussed thestrike situation.Desjarlais indicated to Lehto that it wasn'ttoo healthy to work at Kargard and that something mighthappen to his car.16The facts as a whole support speculation that the Respon-dent is responsible for the conduct of Desjarlais in thisincident.The facts do not reveal,however, thatDesjarlaiswas acting as a picket during this incident,or acting withinthe scope of authority of a picket.Further, the facts do notreveal authorization by Respondent for this conduct, specif-ically or by example of officers or designated agents.8.On June 18,1971, strikingemployee Dave Cairnsthreatened employees Boehmfeldt and Peterson with phys-ical harm if they crossed the Kargard picket line,pullednonstriking employee Peterson's hair,slapped nonstrikingemployee Peterson,and attempted to get employee Petersonto fight.This all occurred at a restaurant in Menominee,Michigan.Needless to say, the above conduct is despicable. Thequestion in this case,however,iswhether Respondent isresponsible for such conduct.The overall facts support aspeculation that Respondent is responsible for such con-duct.The facts do not reveal,however, that Cairns wasacting as a picket or within the scope of authority of apicket.Nor do the facts reveal that Respondent had author-ized such conduct either specifically or by example by offi-cers or designated agents.9.On June 23, 1971,two unidentified persons madethreats to nonstrikingemployee Lemier as he left the MusicBox Bar outside of Marinette,Wisconsin.These unidenti-fied persons told Lemier that he had better not go back toKarggard,that if he did he would not live to see the weekend.The above threats are despicable.The issue is whether ithas been established that Respondent is responsible forsuch threats.It suffices to say that the evidence merelyestablishes speculation as to Respondent's responsibility.The evidence does not establish that the Respondent isresponsible for the above-described conduct.10.The facts establish that on or about June 25, 1971,unidentified persons painted the words"scum wagon" onnonstriking employee Berken's car while the same wasparked in front of his home.At the same time,unidentifiedpersons painted the words"Get in the right world scum,"on the house next door to Berken's home.These acts are clearly despicable. The evidence,however,only raises speculation as to Respondent's responsibility forsuch conduct.The evidence does not establish that Respon-dent was responsible for the above-described conduct.11. On June 29, 1971,employee Lemier was in front of theRed Owl store in Marinette. Striking employees Gary Wil-liams and Ted Beaudo drove by, stopped, and asked ifLemier wanted a ride to work.Lemier told them that he didnot want a ride.Williams and Beaudo repeated their ques-tion several times.Beaudo told Lemier that he (Beaudo) hadhis number,that if he saw him (Lemier)on the street, he wasdead.Again the essential issue is whether Respondent is respon-sible for Beaudo's conduct in this incident.At most, theevidence raises a speculation as to Respondent's respon-sibility.The evidence is not sufficient to establish that Re-spondent is responsible for Beaudo'sconduct on thisoccasion.12.On or about July 13,1971, as employees Cudnoskiand Anderson were driving through Menominee,an uni-dentified person in a black Dodge passed their car, sloweddown until the cars were side by side,and called them scabs.As both cars continued to move,the unidentified man drovehis car in such a way as to prevent the car in which Cudnoskiand Anderson were riding from turning to the right.Again the evidence merely raises a speculation as toRespondent's responsibility for such conduct.The evidencedoes not establish that the Respondent was responsible forthe conduct of the unidentified man referred to above.13. (a) Apparently during the night of July 18,1971, uni-dentified persons slashed the two tires on the passenger sideof employee Lehto's car. Lehto's car was parked at his homeat the time.(b) Apparently during the night of July 18,unidenti-fied persons slashed three tires on employee Robinson's car.Robinson's car was parked at his home at the time.(c) Apparently during the night of July 19,1971,unidenti-fied persons placed roofing nails in two of the tires onemployee Jeff Diamond's car.Diamond's car was parked athis home at the time.(d) Apparently during the night of July 10,1971, unidenti-fied persons tampered with Jeff Diamond's car,damagedthe emergency brake line,and caused transmission fluid toleak out of the car.Diamond's car was parked at his homeat the time.It appears clear that despicable acts of damage had beenperpetrated upon the cars of Lehto, Robinson,and Dia-mond.The overall facts support a speculation that Respon-dent is responsible for such damage.Speculation is notenough The facts do not establish that Respondent is re-sponsible for the above-described conduct.14.Richard Pavlat commenced working for Kargard onAugust 11, 1971.On August 14,1971, circa 1 a.m. Pavlat leftwork to driveto a friend's house in Menominee. Pavlatintended to spend the night at his friend's house.En route to his friend's house,Pavlat noticed that a carwas following his car.17As he was driving through Menomi-nee, the"following"car cut in front of Pavlat's and forcedPavlat to stop his car.The occupants of the following car jumped out and calledPavlat many vulgar names. What occurred otherwise is re-vealed by the following credited excerpts of Pavlat's testi-mony.A. And they followed me all the way to 20th. Cut infront of me. Started cussing at me. Oneguyjumped-or the three people jumped out of the car.One guyshoved a cigar in my mouth. Burned my mouth. Pulleda bunch of hair out of my head.17 I have carefully considered Pavlat's testimony as to when he noticed thecar following him. Considering the total questions and answers, the leadingnature of some of the questions,the questions and answers do not revealPavlat's testimony to set forth that he noticed the car following him imme-diately after he crossed the Kargard picket line. Rather,I am convinced thathis testimony reveals that he noticed the car following at some point en routethrough town,and that his answers to the leading questions as to"following16 I credit Lehto's version of what occurred over the testimonial denial ofyou from Kargard"and to"As youleftKargard that car was behind you"Desjarlais.As indicated previously, Lehto's demeanor was more impressivewere in general terms descriptive of the fact that the car-following occurredas a frank and truthful witness than that of Desjarlais.while he was en route away from Kargard's premises. 654DECISIONSOF NATIONAL LABOR RELATIONS BOARDQ. All right. What else? What end of the cigar didthey put in your mouth?A.We lit end.A. He indicated that he worked for this Local, butnot at Kargard. He worked out of this local. WhateverLocal is at Kargard.labor organization within the meaning of Section 2(5) of theAct.3. International Brotherhood of Boilermakers,Iron ShipBuilders,Blacksmiths,Forgers&Helpers,Local 696, hasviolated Section 8(b)(1)(A) of theAct throughthe commis-sion of acts of restraint and coercion which interfered withthe exercise of rights of employees guaranteed by Section 7of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:'ORDERQ. (By Mr. Sweet) All right. What else did the personsay?A.Well, they told me to pull my car over in theparking lot and get out. That he was going to beat thehell out of me.Q. So what happened?A. So I said okay. Put the carin gear,and spunaround the parking lot and took off.Pavlat drove toward his home at Garney. The other carchased Pavlat's car for about 30 miles to the other side ofa place called Dogget. During the chase the cars reachedspeeds of 100 to 110 miles per hour.Again, the conduct is despicable. The question, however,iswhether the facts reveal Respondent to be responsible forsuch conduct. The facts as to this incident raise a specula-tion that Respondent is responsible for the assault on Pav-lat.The facts do not, however, establish that theRespondent was responsible for such conduct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that the Respondent has engaged in andis engagingin certain unfair labor practices, it shall be rec-ommended that it cease and desist therefrom, and take cer-tain affirmative action designed to effectuate the policies ofthe Act.In view of the nature of the unfair labor practices com-mitted, the commission by the Respondent of similar andother unfair labor practices may be anticipated. It shall,therefore, be recommended that the Respondent cease anddesist from restraining or coercing in anymanneremploy-ees intheir rights guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Kargard Company is an employer within themeaningof Section 2(6) and(7) of the Act.2. International Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers & Helpers, Local 696, is aRespondent, International Brotherhood of Boilermak-ers, Iron Ship Builders, Blacksmiths, Forgers & Helpers,Local 696, its officers, agents, and representatives, shall:1.Cease and desist from:(a)Restraining or coercing employees of The KargardCompany by physical assaults upon empland d supervi-sors, by throwing rocks at employees, by harming employ-ees or supervisors otherwise, by threatening to harm orotherwise to engage in reprisals against employees, theirfamilies, or other persons, by taking pictures of employees,their families, or others in a coercive manner, by followingor harassing employees, by damaging, throwing rocks at, orotherwise threatening to damage vehicles or other propertyof employees, the Employer, or other persons, by mass pick-eting,by placing nails in driveways of plant premises, or byotherwise barring or hindering ingress to or egress from TheKargardCompany premises in order to discourage suchemployees in the exercise of their right not to join or supportany strike.(b) In any other manner restraining or coercing employ-ees in the exercise of rights guaranteed in Section 7 of theAct.2. Take the following affirmative action which will effec-tuate the policies of the Act:(a) Post at its offices and meeting halls copies of theattached notice marked "Appendix." '19 Copies of said no-tice, on forms provided by the Regional Director for Region30, after being duly signed by its representative, shall beposted by the Respondent immediately upon receipt there-of, and be maintained by it for 60 consecutive days thereaft-er, in conspicuous places, including all places where noticesto members are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b) Sign, as aforesaid, and mail sufficient copies of thesaid attached notice to the Regional Director for Region 30,for posting, The Kargard Company being willing, at placeswhere notices to employees are customarily posted. Suchcopies of the notice shall be furnished the Respondent bythe said Regional Director.la In the event no exceptionsare filed as provided by Section 102.46 of theRules and Regulationsof the National Labor RelationsBoard,the findings,conclusions, and recommendedOrder herem shall, as provided in Section102.48 of the Rulesand Regulations,be adopted by the Board and becomeits findings, conclusions,and order,and allobjectionsthereto shall bedeemed waived for all purposes.19 In the event that the Board'sOrderis enforcedby a Judgment of aUnited States Court of Appeals,the wordsin the noticereading"Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of theUnited States Court of AppealsEnforcingan Order of the National LaborRelations Board." BOILERMAKERS,LOCAL 696655(c) Notify the Regional Director for Region 30, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply here-with.20IT IS FURTHER RECOMMENDED that complaint allegations ofviolative conduct, not specifically found herein, be dis-missed.20 In the event that this recommended Order isadopted by the Board afterexceptions have been filed,this provision shall be modified to read: "Notifythe RegionalDirector forRegion 30,in writing,within 20 days from the dateof this Order,what steps the Respondent has takento comply here-with."APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentNOTICE ALSOTO EMPLOYEESOF THE KARGARD COMPANYthreatening to harm or otherwise to engage in reprisalsagainst employees, their families, or other persons, bytaking pictures of employees,their families,or others ina coercive manner, by following or harassing employ-ees,by damaging, throwing rocks at, or otherwisethreatening to damage vehicles or other property ofemployees, the Employer, or other persons, by masspicketing, by placing nails in driveways of plant prem-ises,or by otherwise barring or hindering ingress to oregress from The Kargard company premises in orderto discourage such employees in the exercise of theirright not to join or support any strike.WE WILLNOT in any other manner restrain or coerceemployees in the exercise of rights guaranteed in Sec-tion 7 of the Act.DatedByPursuant to the recommendedOrder of a Trial Examiner ofthe National LaborRelationsBoard and in order to effectu-ate the policies of the National Labor Relations Act, asamended,we hereby notify you that:WE WILL NOTrestrain or coercethe employees of TheKargard Company by physicalassaults uponemploy-ees and supervisors,by throwing rocks at employees,by harming employees or supervisors otherwise, byINTERNATIONALBROTHERHOOD OFBOILERMAKERS,IRON SHIPBUILDERS,BLACKSMITHS,FORGERS& HELPERS,LOCAL 696(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Com-merceBuilding, Second Floor, 744 North 4th Street, Mil-waukee, Wisconsin 53203, Telephone 414-224-3861.